 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARON MICHAEL OLIVER,                             No. 2:18-CV-1809-KJM-DMC
12                        Plaintiff,
13              v.                                      ORDER
14    DUANE SHELTON, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is defendants’ motion to dismiss (ECF No. 38), currently set for hearing before the

19   undersigned in Redding, California, on August 28, 2019.

20                   Defendants’ pending motion challenges the allegations contained in plaintiff’s first

21   amended complaint filed on June 3, 2019 (ECF No. 34).1 This action, however, now proceeds on

22   a superseding pleading, specifically a second amended complaint filed as of right on June 17,

23   2019 (ECF No. 36). See Fed. R. Civ. P. 15(a)(1)(A), (B). Because defendants’ current motion to

24   dismiss challenges a pleading which has been superseded by the filing of the second amended

25   complaint, defendants’ motion will be stricken and the August 28, 2019, hearing will be vacated.

26          1
                     The first amended complaint was filed with leave of court following the court’s
27   ruling on defendants’ motion to dismiss plaintiff’s original complaint. See ECF No. 31 (April 23,
     2019, district judge order granting defendants’ motion to dismiss and directing plaintiff to file a
28   first amended complaint).
                                                       1
 1   In so doing, the court expresses no opinion on the sufficiency of plaintiff’s current allegations or

 2   the merits of defendants’ arguments. If defendants wish to challenge the June 17, 2019, second

 3   amended complaint, they may do so by way of a new motion to dismiss.

 4                  A review of the docket also reflects that plaintiff filed a third amended complaint

 5   on July 8, 2019 (ECF No. 40). Following amendment as of right, a party’s pleadings may only be

 6   amended upon leave of court or stipulation of all the parties. See Fed. R. Civ. P. 15(a)(2).

 7   Because plaintiff has neither obtained leave of court nor a stipulation signed by all parties to file a

 8   third amended complaint, it will also be stricken.

 9                  Finally, the court notes that defendant Mel has filed an answer to plaintiff’s June 3,

10   2019, first amended complaint. Because the June 3, 2019, first amended complaint is not the

11   operative pleading in this case, defendant Mel’s answer to that pleading is of no moment.

12   Defendant Mel will be directed to file a response to plaintiff’s June 17, 2019, second amended

13   complaint.

14                  Accordingly, IT IS HEREBY ORDERED that:

15                  1.       This action currently proceeds on plaintiff’s June 17, 2019, second

16   amended complaint;

17                  2.       Defendants’ motion to dismiss (ECF No. 38), challenging the June 3, 2019,

18   first amended complaint, is stricken and terminated as a pending motion;

19                  3.       The hearing scheduled for August 28, 2019, is vacated;

20                  4.       Plaintiff’s July 8, 2019, third amended complaint is stricken as having been
21   improperly filed; and

22                  5.       Defendants shall file a response to plaintiff’s June 17, 2019, second

23   amended complaint within 30 days of the date of this order.

24

25   Dated: August 7, 2019
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          2
